Exhibit 10.3

 



Seventh Amendment to Credit Agreement

 

This Seventh Amendment to Credit Agreement (“Seventh Amendment”), dated as of
the 31st day of December 2014, by and between BENJAMIN MARCUS HOMES, L.L.C., a
Pennsylvania limited liability company (“BMH”), INVESTOR’S MARK ACQUISITIONS,
LLC (“IMA”), a Delaware limited liability company (each a “Borrower Party” and
collectively, the “Borrower Parties”), and Mark L. Hoskins, an individual
residing in the Commonwealth of Pennsylvania (“Hoskins”),

 

AND

 

SHEPHERD’S FINANCE, LLC, a Delaware limited liability company (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Credit Agreement dated December
30, 2011 as amended by the First Amendment to Credit Agreement dated December
26, 2012, the Second Amendment to Credit Agreement dated April 17, 2013, the
Third Amendment to Credit Agreement dated July 24, 2013, the Fourth Amendment to
Credit Agreement dated September 27, 2013, the Fifth Amendment to Credit
Agreement dated December 30, 2013, and the Sixth Amendment to Credit Agreement
dated March 27, 2014 (collectively known as the “Credit Agreement”); and

 

WHEREAS, the parties wish to further amend the Credit Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                Defined Terms. Capitalized terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement.

 

2.                Modifications.

 

a.The following is hereby added to the existing definition of the term “SF Note”
in Section 1.01 of the Credit Agreement:

 

“SF Note” shall also include that certain Series B Cumulative Redeemable
Preferred Unit Purchase Agreement between Lender and IMA dated as of the date
hereof, and any amendments thereto.

 

b.Section 2.03(a)(ii) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

(ii) Existing IMA Note. The principal amounts outstanding on the Existing IMA
Note shall bear interest at a rate equal to Lender's Cost of Funds, plus two
percent (2.0%). Interest will be computed on the basis of a year of 365/366 days
for actual days.

 

c.The third sentence of Section 2.14 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

After Closing, the Interest Escrow shall be funded periodically with interest
and distributions paid by Lender on the SF Note, portions of release prices as
provided in Section 2.05 and as otherwise provided herein.

 

 

 



1

 

 

d.Section 2.18 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

2.18 Extinguishment. The obligations of the Borrower Parties and Hoskins under
the Development Notes shall be extinguished, and Raw Ground may be released by
Lender, upon such time as the outstanding balance relating to the Development
Notes is less than the outstanding balance of the Interest Escrow, and Lender
has received written notice from the Borrower Parties that no further funds will
be borrowed pursuant to the BMH Note and the New IMA Note.

 

3.                Miscellaneous. This Seventh Amendment to the Credit Agreement,
and all other terms and conditions of the Credit Agreement not specifically
amended by this Seventh Amendment shall continue and remain in full force and
effect. No variation, modification or amendment to this Seventh Amendment shall
be deemed valid or effective unless and until it is signed by the parties
hereto. This Seventh Amendment may be executed in counterparts, each of which
once so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.

 

 

 

 

 

 

 



2

 

 

IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be duly
and properly executed as of the date first above written.

 



  THE BORROWER PARTIES:  

 

Benjamin Marcus Homes, L.L.C.:

 

 

 

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

Title: Member

 

 

 

 

Investor’s Mark Acquisitions, LLC:

 

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

Title: Member

 

 

 



  MARK L. HOSKINS INDIVIDUALLY:      

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

 

 

Lender:

 

Shepherd’s Finance, LLC

 

 

By: /s/ Daniel M. Wallach

Name: Daniel M. Wallach

Title: Chief Executive Officer

  

 

 

 



3

 

 

 

 

The Guarantors join in the execution of this Seventh Amendment to evidence their
agreement to the applicable provisions of this Seventh Amendment.

 

 



  GUARANTORS:      

Benjamin Marcus Homes, L.L.C.:

 

 

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

Title: Member

 

 

 

Investor’s Mark Acquisitions, LLC:

 

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

Title: Member

 

 



  MARK L. HOSKINS INDIVIDUALLY:      

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

 

 

 



4

